                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 3/27/20
SOUTHERN DISTRICT OF NEW YORK


                                       x
In re SAIC, INC. SECURITIES LITIGATION :   Master File No. 1:12-cv-01353-GHW
                                       :
                                       :   CLASS ACTION
This Document Relates To:              :
                                       :   ORDER REGARDING NOTICE OF
       ALL ACTIONS.                    :   CONTINUED HEARING DATE
                                       :
                                       x




4812-4796-2296.v1
         WHEREAS, a hearing on Lead Plaintiffs’ Motion for Final Approval of Settlement is

currently scheduled for April 2, 2020; and

         WHEREAS, in light of the COVID-19 pandemic and the associated restrictions on travel and

the congregation of groups of people, the Court has issued an order adjourning the April 2, 2020

hearing to a date on or after June 15, 2020; and

         WHEREAS, in order to notify the Class of the adjourned hearing date, Lead Counsel

proposes to issue a press release on the Business Wire, a copy of which is attached hereto, and to

update the settlement website, www.SAICSecuritiesSettlement.com with the new hearing date and

time; and

         WHEREAS, the Court has reviewed the proposed press release and finds it sufficiently

informs Class Members of the adjourned date and provides adequate notice of the adjourned date to

satisfy due process requirements;

         IT IS HEREBY ORDERED that:
                                                                                  4:00 p.m.
         1.                                                         June 26 2020 at ____, unless
                    The Final Approval Hearing Date is continued to ______,

further adjournment is necessary.

         2.         No later than two business days after entry of this Order, Lead Counsel shall cause

the press release attached hereto to be issued on the Business Wire.

         3.         No later than two business days after entry of this Order, the Claims Administrator

shall update the settlement website with the adjourned hearing date, as well as a notification that the




                                                   -1-
4812-4796-2296.v1
Final Approval Hearing may be further continued if circumstances require, and that further updates

will be available on the website or by contacting Lead Counsel.

         IT IS SO ORDERED.


DATED: March 26, 2020
                                        THE HONORABLE GREGORY H. WOODS
                                        UNITED STATES DISTRICT COURT JUDGE




                                              -2-
4812-4796-2296.v1
